JS 44 (Rev. 08/16)           Case 1:19-cv-00770-LJO-JLT Document
                                                 CIVIL COVER     2 Filed 05/30/19 Page 1 of 1
                                                              SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCHONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
 GENOVEVA RONQUILLO, individually and on behalf of all others                                                TRAVELCENTERS OF AMERICA LLC; BBDI LLC; and DOES 1 to
 similarly situated,                                                                                         50, inclusive,
    (b)   County of Residence of First Listed Plaintiff              Kern                                      County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

  (C) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
LAW OFFICES OF TODD M. FRIEDMAN, P.C.                                                                        JACKSON LEWIS P.C. - Attorneys for Defendant TravelCenters of America LLC (only)
Todd M. Friedman (SBN 216752); Meghan E. George (SBN 274525);                                                Mia Farber (SBN 131467); Talya Z. Friedman (SBN 216185); Eric J. Gitig (SBN 307547)
Adrian R. Bacon (SBN 280332)                                                                                 725 S. Figueroa Street, Suite 2500, Los Angeles, CA 90017; (213) 689-0404
21550 Oxnard St., Suite 780, Woodland Hills, CA 91367; (323) 306-4234
II. BASIS OF JURISDICTION (Place an 'W" in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One BoxforPlainti
                                                                                                           (For Diversity Cases Only)                                          and One Boxfor Defendant)
O 1     U.S. Government                  0 3   Federal Question                                                                     PTF          DEF                                         PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         X1           0 1      Incorporated or Principal Place     ❑ 4      0 4
                                                                                                                                                            of Business In This State

0 2     U.S. Government                  g 4   Diversity                                              Citizen of Another State          0   2     0   2   Incorporated and Principal Place    0   5    X5
           Defendant                             (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                      Citizen or Subject of a           0   3     0   3   Foreign Nation                      0   6   0 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an 'X" in One Box Onl                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                 TORTS                               FORFEITURE/PENALTY                        BANKRUPTCY                   OTHER STATUTES                  I
O   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY              0 625 Drug Related Seizure            0 422 Appeal 28 USC 158           0 375 False Claims Act
0   120 Marine                       0   310 Airplane                  0 365 Personal Injury -              of Property 21 USC 881          0 423 Withdrawal                  0 376 Qui Tam (31 USC
0   130 Miller Act                   0   315 Airplane Product                 Product Liability       0 690 Other                                 28 USC 157                         3729(a))
0   140 Negotiable Instrument                 Liability                0 367 Health Care/                                                                                     0 400 State Reapportionment
0   150 Recovery of Overpayment      0   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                 0 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                                0 820 Copyrights                  0 430 Banks and Banking
0   151 Medicare Act                 0   330 Federal Employers'              Product Liability                                              0 830 Patent                      0 450 Commerce
0   152 Recovery of Defaulted                 Liability                0 368 Asbestos Personal                                              0 840 Trademark                   0 460 Deportation
        Student Loans                0   340 Marine                           Injury Product                                                                                  0 470 Racketeer Influenced and
        (Excludes Veterans)          0   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                     Corrupt Organizations
0   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY             0 710 Fair Labor Standards            0   861 HIA (1395ft)              0 480 Consumer Credit
        of Veteran's Benefits        0   350 Motor Vehicle             0 370 Other Fraud                      Act                           0   862 Black Lung (923)          0 490 Cable/Sat TV
0   160 Stockholders' Suits          0   355 Motor Vehicle             0 371 Truth in Lending         0 720 Labor/Management                0   863 DIWC/DIWW (405(g))        0 850 Securities/Commodities/
0   190 Other Contract                       Product Liability         0 380 Other Personal                   Relations                     0   864 SSID Title XVI                  Exchange
0   195 Contract Product Liability   0   360 Other Personal                  Property Damage          0 740 Railway Labor Act               0   865 RSI (405(g))              0 890 Other Statutory Actions
0   196 Franchise                            Injury                    0 385 Property Damage          0 751 Family and Medical                                                0 891 Agricultural Acts
                                     0   362 Personal Injury -               Product Liability                Leave Act                                                       0 893 Environmental Matters
                                             Medical Malpractice                                      IX 790 Other Labor Litigation                                           0 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS             0 791 Employee Retirement             `FEDERAL TAX SUITS -                    Act
0   210 Land Condemnation            0   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            0 870 Taxes (U.S. Plaintiff       0 896 Arbitration
0   220 Foreclosure                  0   441 Voting                   0 463 Alien Detainee                                                         or Defendant)              0 899 Administrative Procedure
0   230 Rent Lease & Ejectment       0   442 Employment               0 510 Motions to Vacate                                               0 871 IRS—Third Party                   Act/Review or Appeal of
0   240 Torts to Land                0   443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
0   245 Tort Product Liability               Accommodations           0 530 General                                                                                           0 950 Constitutionality of
0   290 All Other Real Property      0   445 Amer. w/Disabilities -   0 535 Death Penalty                   IMMIGRATION                                                             State Statutes
                                             Employment                 Other:                        0 462 Naturalization Application
                                     0   446 Amer. w/Disabilities -   0 540 Mandamus & Other          0 465 Other Immigration
                                             Other                    0 550 Civil Rights                    Actions
                                     0   448 Education                0 555 Prison Condition
                                                                      0 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement

V. ORIGIN (Place an "X" in One Box Only)
0 1    Original           X2 Removed from                  0    3     Remanded from              0 4 Reinstated or       0      5 Transferred from        O 6 Multidistrict            0 8 Multidistrict
       Proceeding            State Court                              Appellate Court                Reopened                     Another District            Litigation -                 Litigation -
                                                                                                                          '       (specify)                   Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          28 U.S.C. §§ 1332(d), 1441, 1446 and 1453
VI. CAUSE OF ACTION                       Brief description of cause:
                       Class Action Fairness Act of 2005
VII. REQUESTED IN     CH CHECK IF THIS IS A CLASS ACTION                                                DEMAND $                                      CHECK YES only if demanded in complaint:

     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                    JURY DEMAND:                X Yes      0 No

VIII. RELATED CASE(S)
                        (See instructions):
     IF ANY                                 JUDGE                                                                                               DOCKET NUMBER

DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/30/2019
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                      JUDGE                            MAG. JUDGE
